DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/15/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney, Nolan R. Hubbard, on 8/29/2022.

The application has been amended as follows: 
Claim 1 (currently amended): A display device comprising: 
a frame defining an opening; 
a grip extending from the frame;
a display panel which is held by the frame and a background of the display panel is visually recognizable; and 
a light source unit making light incident on the display panel, 
wherein the opening includes a region surrounded by an inner edge of the frame and the display panel, 
the region includes a first region and a second region, 
the display panel is located between the first region and the second region in a planar view the display panel includes a first side, a second side opposite to the first side, a third side extending in a direction different from the first side, and a fourth side opposite to the third side, 
the first region is surrounded by the inner edge and the first side,
the second region is surrounded by the inner edge and the second side, 
the third side and the fourth side are held by the frame, and 
the light source unit is arranged along the fourth side.

Reasons for allowance
Claims 1 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Yamazaki US 2020/0057330, Sung KR 20160074995A, Avci US 20140168263 and Kaneko US 20170255072 taken along or in combination, at least fails to disclose or suggest a display device having a light source unit making light incident on the display panel, wherein the light source unit is arranged along the fourth side, along with other claim limitations. Claims 5-20 are depended on claim 1 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871